Citation Nr: 0121125	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  98-15 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-operative right 
foot plantar wart removal.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1961 to May 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, wherein the RO denied service connection for post-
operative right foot plantar wart removal.


REMAND

Effective November 9, 2000, the Veterans Claims Assistance 
Act of 2000 was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  Among other things, this law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duty to assist.  
This law applies to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Thus because of the 
change in the law eliminating the requirement of a well-
grounded claim, and mandating full development, the RO must 
adjudicate this claim under the current statute.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

With regard to the enactment of the VCAA, and the instant 
claim, the Board notes that it was denied on the basis that 
it was not well-grounded.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

The veteran contends that the RO erred by failing to grant 
service connection for post-operative right foot plantar wart 
removal.

During her June 2001 Travel Board hearing before the 
undersigned, the veteran testified that she has received 
treatment for her right foot disorder for at least 5 years 
from Michael Rynn, P.D.M., a private podiatrist.  There is no 
indication that the RO has requested these records.  In order 
to assist the veteran in developing the issue of service 
connection, reasonable efforts must be made to obtain her 
private medical records. Veterans Claims Assistance Act of 
2000,  Pub. L. No. 106-475, 114 Stat. 2096 (codified as 
amended at 38 U.S.C.A. § 5103A (West Supp. 2001)).

Service medical records show that the veteran had a plantar 
wart removed and was subsequently hospitalized in February 
1963 due to complications that consisted of an infected 
cornified mass on the plantar surface of the right foot.  The 
veteran testified during a June 2001 travel board hearing 
that she has had right foot problems ever since.  Post 
service medical records show treatment for a callused scar on 
the right foot.  In light of the recently enacted law, the 
veteran's statements and the medical evidence of record, the 
Board concludes that this claim must be remanded to afford 
the veteran another VA examination to obtain an opinion as to 
the etiology of her post-operative right foot plantar wart 
disorder.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
request that she submit the names and 
addresses of all health care providers, VA 
or private, who have treated her for her 
right foot disorder since service.  Of 
particular interest are medical records 
from Dr. Rynn.  After securing the 
necessary releases, the RO should request 
copies of any medical records that have 
not been previously obtained.  Any such 
records obtained should be associated with 
the claims file.  Unsuccessful attempts at 
procuring any medical records must be 
documented in writing.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

3.  The RO should schedule the veteran for 
a VA podiatry examination to determine the 
nature and etiology of her right foot 
disorder.  The claims file must be made 
available to and reviewed by the physician 
prior to the examination.  A notation to 
the effect that this record review took 
place should be included in the 
examination report.  Any test or studies 
deemed appropriate by the physician to 
make this determination should be 
undertaken.  The physician should 
determine whether it is at least as likely 
as not that the veteran's post-operative 
right foot plantar wart disorder is 
etiologically related to service and the 
complaints reported therein.  The clinical 
findings and reasons that form the basis 
of the opinion should be clearly set forth 
in the report.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



